
	

113 S2547 IS: RESPONSE Act of 2014
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2547
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Ms. Heitkamp (for herself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To establish the Railroad Emergency Services Preparedness, Operational Needs, and Safety Evaluation
			 (RESPONSE) Subcommittee under the Federal Emergency Management Agency’s
			 National Advisory Council to provide recommendations on emergency
			 responder training and resources relating to hazardous materials incidents
			 involving railroads, and for other purposes.
	
	1.Short titleThis Act may be cited as the RESPONSE Act of 2014.2.Railroad Emergency Services Preparedness, Operational Needs, and Safety Evaluation SubcommitteeSection 508 of the Homeland Security Act of 2002 (6 U.S.C. 318) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following:(d)RESPONSE Subcommittee(1)EstablishmentNot later than 30 days after the date of the enactment of the RESPONSE Act of 2014, the Administrator shall establish, as a subcommittee of the National Advisory Council,  the
			 Railroad Emergency Services Preparedness, Operational Needs, and Safety
			 Evaluation Subcommittee (referred to in this subsection as the RESPONSE Subcommittee).(2)MembershipNotwithstanding subsection (c), the RESPONSE Subcommittee shall be composed of the following:(A)The Deputy Administrator for Protection and National Preparedness of the Federal Emergency
			 Management Agency, or designee.(B)The Director of the Office of Emergency Communications of the Department of Homeland Security, or
			 designee.(C)The Director for the Office of Railroad, Pipeline and Hazardous Materials Investigations of the
			 National Transportation Safety Board, or designee, only in an advisory
			 capacity.(D)The Associate Administrator for Railroad Safety of the Federal Railroad Administration, or
			 designee.(E)The Assistant Administrator for Security Policy and Industry Engagement of the Transportation
			 Security Administration, or designee.(F)The Assistant Commandant for Response Policy of the Coast Guard, or designee.(G)The Assistant Administrator for the Office of Solid Waste and Emergency Response of the
			 Environmental Protection Agency, or designee.(H)The Associate Administrator for Hazardous Materials Safety of the Pipeline and Hazardous Materials
			 Safety Administration, or designee.(I)The Chief Safety Officer and Assistant Administrator of the Federal Motor Carrier Safety
			 Administration, or designee.(J)Such other qualified individuals as the Administrator shall appoint as soon as practicable after
			 the date of the enactment of the RESPONSE Act of 2014 from among the following:(i)Members of the National Advisory Council that have the requisite technical knowledge and expertise
			 to address rail safety issues, including members from the following
			 disciplines:(I)Emergency management and emergency response providers, including fire service, law enforcement,
			 hazardous materials response, and emergency medical services.(II)State, local, and tribal government officials with expertise in preparedness, protection, response,
			 recovery, and mitigation, including Adjutants General.(III)Elected State, local, and tribal government executives.(IV)Such other individuals as the Administrator determines to be appropriate.(ii)Individuals who have the requisite technical knowledge and expertise to serve on the RESPONSE
			 Subcommittee,
			 including representatives of—(I)the rail industry;(II)the oil industry;(III)the communications industry;(IV)emergency response providers, including individuals nominated by national organizations
			 representing local governments and personnel;(V)representatives from national Indian organizations;(VI)technical experts; and(VII)vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for
			 emergency responder services.(iii)Representatives of such other stakeholders and interested and affected parties as the
			 Administrator considers appropriate.(3)ChairpersonThe Deputy Administrator for Protection and National Preparedness shall serve as the Chairperson of
			 the RESPONSE Subcommittee, or designee.(4)Meetings(A)Initial meetingThe initial meeting of the RESPONSE Subcommittee shall take place not later than 90 days after the
			 date of
			 the enactment of the RESPONSE Act of 2014.(B)Other meetingsAfter the initial meeting, the RESPONSE Subcommittee shall meet at least twice annually, with at
			 least 1 meeting conducted in person, at the
			 call of the
			 Chairperson.(5)Consultation with nonmembersThe RESPONSE Subcommittee and the program offices for emergency responder training and resources
			 shall
			 consult with other relevant agencies and groups, including entities
			 engaged in federally funded
			 research and academic institutions engaged in relevant work and research,
			 which are not represented on the RESPONSE Subcommittee to consider new and
			 developing technologies and methods that may be beneficial to preparedness
			 and
			 response to rail incidents.(6)RecommendationsThe RESPONSE Subcommittee shall develop recommendations for improving emergency responder training
			 and
			 resource allocation, including the following:(A)Quality and application of training for local emergency first responders related to rail hazardous
			 materials incidents, with a particular focus on local emergency
			 responders and small communities near railroads, including the following:(i)Ease of access to relevant training for local emergency first responders, including an analysis of—(I)the number of individuals being trained;(II)the number of individuals who are applying;(III)whether current demand is being met;(IV)current challenges; and(V)projected needs.(ii)Modernization of course content related to rail hazardous materials incidents, with a particular
			 focus on response to the exponential rise in oil shipments by rail.(iii)Evaluation of content across agencies and the private sector to provide complementary opportunities
			 for courses and avoid overlap, including the following:(I)Overlap of course content among agencies.(II)Assess the need for integrated course content through public-private partnerships.(III)Regular and ongoing evaluation of course opportunities, adaptation to emerging trends, agency and
			 private sector outreach, effectiveness and ease of access for local
			 emergency responders.(iv)Online training platforms, train-the-trainer and mobile training options.(B)Effectiveness of funding levels related to training local emergency responders for rail hazardous
			 materials incidents, with a particular focus on local emergency responders
			 and small communities, including the following:(i)Minimizing overlap in resource allocation among agencies.(ii)Minimizing overlap in resource allocation among agencies and private sector.(iii)Maximizing public-private partnerships where funding gaps exists for specific training or
			 cost-saving measures can be implemented to increase training
			 opportunities.(iv)Adaptation of priority settings for agency funding allocations in response to emerging trends.(v)Evaluation of historic levels of funding across agencies and private sector for rail hazardous
			 materials incidents.(vi)Assessment of the need for increase funding for agencies and specific agencies where funding would
			 be most effective.(C)Strategy for integration of commodity flow studies, mapping, and access platforms for local
			 emergency responders and how to increase the rate of access to the
			 individual responder in existing or emerging communications technology.(D)The lack of emergency response plans for rail, similar to existing law related to maritime and
			 stationary facility emergency response plans, including the following:(i)Provisions of law relating to the Emergency Planning and Community Right-To-Know Act of 1986 (42
			 U.S.C. 11001 et seq.).(ii)How the industry would implement such plans.(iii)The thresholds and availability of emergency plans for each train related to hazardous materials in
			 its cargo.(iv)Gaps in existing regulations across agencies.(E)Development of a train incident database, including the following:(i)An assessment of the appropriate agency to host the database.(ii)A definition of incident that would constitute the level of reporting from the industry.(iii)The projected cost of such a database and how that database would be maintained and enforced.(F)Increasing access to relevant, useful, and timely information for the local emergency responder,
			 including the following:(i)Evaluation of existing information that the emergency responder can access, what the current rate
			 of access and usefulness is for the emergency responder, and what current
			 information should remain and what should be reassessed.(ii)Utilization of existing technology in the hands of the first responder to maximize delivery of
			 useful and timely information for training or in the event of an incident.(iii)Assessment of emerging communications technology that could assist the emergency responder in the
			 event of a rail hazardous materials incident.(G)Determination of the most efficient agencies and offices for the implementation of the
			 recommendations, including—(i)recommendations that can be implemented without congressional action and appropriate time frames
			 for such actions; and(ii)recommendations that would require congressional action.(7)ReportNot later than 1 year after the date of the enactment of the RESPONSE Act of 2014, the RESPONSE Subcommittee shall submit a report containing the recommendations developed under
			 paragraph (6) to the National Advisory Council for its review and
			 deliberation. After approving the recommendations of the RESPONSE
			 Subcommittee, the National Advisory Council shall submit the report to—(A)the Administrator;(B)the head of each agency represented on the RESPONSE Subcommittee;(C)the Committee on Homeland Security and Governmental Affairs of the Senate;(D)the Committee on Homeland Security of the House of Representatives; and(E)the Committee on Transportation and Infrastructure of the House of Representatives.(8)Interim activity(A)Updates and oversightAfter the submission of the report by the National Advisory Council under paragraph (7), the
			 Administrator shall—(i)provide quarterly updates to the National Advisory Council, the RESPONSE Subcommittee, and the
			 congressional committees referred to in paragraph (7) regarding the status
			 of the implementation of the recommendations developed under paragraph
			 (6); and(ii)oversee the implementation of the recommendations described in paragraph (6)(G)(i).(B)Additional reportsAfter submitting the report required under paragraph (7), the RESPONSE Subcommittee shall
			 submit additional reports and recommendations in the same manner and to
			 the same entities identified in paragraph (7) if needed or
			 requested from Congress or from the Administrator.(9)Termination(A)In generalExcept as provided in subparagraph (B), the RESPONSE Subcommittee shall terminate not later than 4
			 years after the date of the enactment of
			 the RESPONSE Act of 2014.(B)ExtensionThe Administrator may extend the duration of the RESPONSE Subcommittee, in 1-year increments, if
			 the Administrator determines that additional reports and recommendations
			 are needed from the RESPONSE Subcommittee after the termination date set
			 forth in subparagraph (A)..
			
